Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Due to a procedural error, the determination finding petitioner guilty was reversed on administrative appeal and all references thereto were expunged from petitioner’s institutional records. With respect to any additional relief requested by petitioner, we note that respondent has the authority to transfer inmates from one correctional facility to another and inmates have no statutory or constitutional right to their prior housing or programming status. Consequently, because petitioner has received all of the relief to which he is entitled, the matter is moot and respondent’s motion to dismiss should be granted.
Weiss, P. J., Crew III, Cardona, White and Casey, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.